DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show structural detail as described in the specification. Fig. 1, Fig. 2 and Fig. 8 only show empty boxes with number but no names or description of the boxes are shown in the Figure. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image receiving storage module”,  “a webpage display module”,  “a first servo device”, “ a second servo device”,  “an image identification module”,  “an augmented reality generation”, “a display interface switching module”, “an eyeglass frame database module”,  eyeglass frame selection module,  a touch module, eyeglass frame matching storage module,  an advertisement data supply module, “a data analysis module” “a facial feature measurement module”,  in claims 1-10.

For the  ““image receiving storage module”,  “a webpage display module”, specification provides the support, “[0069] Referring to FIG. 8, another embodiment of an interactive try-on system for eyeglass frame of the present invention is illustrated. The structure of the interactive try-on system 100′ for eyeglass frame of this embodiment is substantially the same as that of the embodiment shown in FIG. 1. Therefore, the same element is denoted by the same reference numeral, and the description thereof will be omitted. In this embodiment, the image interaction unit 10′ is a mobile device, such as a smart phone or a tablet computer. The host device 13 is a mainboard of the mobile device, the display device 12 is a screen of the mobile device, and the image capture device 11 only has the image capture lens 111 which is taken as a photographic lens of the mobile device.”
For “a first servo device”, “ a second servo device”,  “an image identification module”,  “an augmented reality generation”, “a display interface switching module”, “an eyeglass frame database module”,  eyeglass frame selection module,  a touch module, eyeglass frame matching storage module,  an advertisement data supply module, “a data analysis module” “a facial feature measurement module”, specification provides the hardware support  as “a first server 21” and “a second server 22” as shown in Fig. 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 recites, wherein the display device is a touch display, and the selection device is a touch assembly; the touch assembly is disposed on the display device; the host device further comprises a touch module in signal connection to the touch module; and the touch module is in signal connection to the eyeglass frame selection module of the second servo device. 
Here the claim recites, “a touch module in signal connection to the touch module;” The limitation is indefinite because it is not clear what applicant wants to claim. For purpose of examination, the claim is interpreted as, “wherein the display device is a touch display, and the selection device is a touch assembly; the touch assembly is disposed on the display device; the host device further comprises a touch module and the touch module is in signal connection to the eyeglass frame selection module of the second servo device.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being obvious over Jethmalani et al. (US Patent Publication: 20150293382 “Jethmalani”) in view of Liang et al. (US patent publication: 20180164610, “Liang”) and Duan et al. ( US patent Publication: 20200211025, “Duan”).

Regarding claim 1, Jethmalani et al. (US Patent Publication: 20150293382 “Jethmalani”) teaches,  An interactive try-on system (Fig. 1)  for eyeglass frame, comprising: 
an image interaction unit (User device 105, “[0064] ……Example user devices include, but are not limited to, a laptop computer, a desktop computer, and a mobile device, e.g., a tablet or a phone. Each of the devices requires the use of a front facing camera.”) , comprising: 
an image capture device comprising at least one image capture lens, the at least one image capture lens facing towards a specific area and configured to capture an image of the specific area and generate an image signal;  ([0064]….Camera 125 can be built in to the user device 105 or operate as a stand-alone device connected to the user device….  Each of the devices requires the use of a front facing camera.”)
a display device configured to simultaneously display a plurality of frames in a picture; (“ [0074] At block 325, the determined set of frames is sent by the server 115 to be displayed to the user on user device 105. FIG. 7 and FIG. 8 show example frames that are sent for display by the user. FIG. 7 shows eyeglass frames MODEL 1 to MODEL 9 and FIG. 8 shows eyeglass frames MODEL 10 to MODEL 18.”) .and 
a host device (user device 105)  in signal connection to the image capture device (“[0064]….Camera 125 can be built in to the user device 105 or operate as a stand-alone device connected to the user device….  Each of the devices requires the use of a front facing camera.”)  and the display device (Fig. 1 display device is part of IO device 125, so it has signal communication with user device 105 (processor 120) “[0064] User device 105 includes a processor (CPU) 120, memory 130 (e.g., random access memory (RAM) and/or read only memory (ROM)), and various input/output (I/O) devices 125 (e.g, a display, a receiver, a transmitter, and other devices commonly required to transmit and/or receive information over a wireless and/or wired link). I/O devices 125 also include components for a camera device that is used to take pictures or capture video”) , comprising
a webpage display module(Integral part of processor 120 that uses web browser to display web information coming from server.), the webpage display module is in signal connection to the display device and is configured to transmit at least one piece of webpage data to the display device for display; (Host device uses web browser to display web information coming from server. “[0066] User device 105 can be any computing device capable of communicating information over network 110 to server 115. User device 105 communicates with server 115 through a web browser or virtual try-on application stored in the memory 130 of the user device.”)  
Though Jethmalani has a memory 130 in the host device 105, Jethmalani doesn’t expressly teach,  an image receiving storage module, wherein the image receiving storage module is in signal connection to the image capture device and is configured to receive the image signal and store same to form image data; 
However, Liang teaches, an image receiving storage module (integral part of processor 138) ,wherein the image receiving storage module is in signal connection to the image capture device and is configured to receive the image signal and store same to form image data; (“[0027] Returning to FIG. 1, the system 10 in block 17 has another advantage of capturing a large number of images of the human face at any perspective viewing angle, from one side view to the other side view. This plurality of perspective views from a left side view to a right side view of the face enables an augmented reality of different styles of eyeglass frames for the tested subject by rotating the digital camera module around the head of the tested subject. The captured images can be stored in a database in the computer module, or can also be exported to another computer server and used for post-processing.”)
Jethmalani and Liang are analogous as they are from the field of try-on of eyeglasses.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jethmalani to have included an image receiving storage module ,wherein the image receiving storage module is in signal connection to the image capture device and is configured to receive the image signal and store same to form image data as taught by Liang.
The motivation to include the modification is that the stored images can be used when necessary for post-processing image data.
Jethmalani as modified by Liang teaches, a servo unit (Server 115) in signal connection to the image interaction unit,  but doesn’t expressly teach,  a first servo device in signal connection to the host device, wherein the image identification module is in signal connection to the image receiving storage module and is configured to receive the image data and identify same, if the image data is identified to contain a portrait, then correspondingly generate a portrait object; and the augmented reality generation module is in signal connection to the image identification module and is configured to receive the image object and generate augmented reality webpage data being transmitted to the webpage display module of the host device.
Duan  teaches, a first servo device ( server at Fig.1 step 104) in signal connection to a host device (client of Duan) comprising an image identification module and an augmented reality generation module ( these modules integral part of the server), 
wherein the image identification module is in signal connection to the image receiving storage module and is configured to receive the image data and identify same, (Step 104 Fig.1 discloses identifying facial feature on the image sent  by client. “[0028] Step 102: An AR client performs image scanning on a target user, and initiates face recognition for a scanned image. [0029] Step 104: An AR server determines whether a facial feature is recognized from the real image scanned by the AR client,”) and
if the image data is identified to contain a portrait, then correspondingly generate a portrait object; and the augmented reality generation module is in signal connection to the image identification module and is configured to receive the image object and generate augmented reality webpage data being transmitted to the client. (Followed by step 104 (recognition of face/portrait, server creates/selects a virtual object . Server  sends virtual object (augmented reality webpage data) to client. “[0032] Step 110: The AR server determines whether the number of types of electronic certificates included in the object allocation request reaches the predetermined threshold, and allocates a virtual object to the AR client from a predetermined virtual object set if the number of types of electronic certificates included in the object allocation request reaches the predetermined threshold.”) 
Jethmalani as modified by Liang and Duan are analogous as they are from the field of augmented reality. 
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the clamed invention to have modified Jethmalani as modified by Liang to have included a first servo device in signal connection to the host device, wherein the image identification module is in signal connection to the image receiving storage module and is configured to receive the image data and identify same, if the image data is identified to contain a portrait, then correspondingly generate a portrait object; and the augmented reality generation module is in signal connection to the image identification module and is configured to receive the image object and generate augmented reality webpage data  as taught by Duan and further transmit augmented reality webpage data  being transmitted to the webpage display module of the host device to the webpage display module of the host device similar to transmitting augmented reality webpage data to the client as taught by Duan.
The motivation to include the modification is to use a standard device than can recognize an face and create AR data that can be easily included in the network.
Jethmalani as modified by Liang and Duan teaches, a second servo device (Jethmalani server 115) in signal connection to the host device ( Jethmalani element 105)  and the first servo device (A first servo device (From Duan) is already connected with host device above, as a result  second servo device of Jethmalani is connected to the first server device through Host device) , comprising a display interface switching module, an eyeglass frame database module, and an eyeglass frame selection module, wherein 
the display interface switching module (Jethmalani, integral part of the server that sends images for try-on to the host device) is in signal connection to the host device and the first servo device and is configured to switch between a standby interface and a try-on interface according to an identification result of the image data; (Jethmalani, “[0088] At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105. FIG. 17 and FIG. 18 show example frames that are sent for display by the user. FIG. 17 and FIG. 18 illustrate a sample set of eyeglass frames having pad printer marks included on the lenses of each frame in the set of lenses. FIG. 17 shows eyeglass frames MODEL 1 to MODEL 9. FIG. 18 shows eyeglass frames MODEL 10 to MODEL 18.”)
the eyeglass frame database module (integral part of the server)  is in signal connection to the first servo device and is configured to store a plurality of eyeglass frame codes; (Jethmalani, [0082]…“The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc if the frame exists in the frame database such as one from Jobson or Frames Direct (http://www.framesdata.com) that can be accessed via web services.” UPC code of the frames are stored  in a database. )  and 
the eyeglass frame selection module (integral part of server 115) is in signal connection to the eyeglass frame database module and is configured to receive a selection signal and select an eyeglass frame code from the eyeglass frame database module according to the selection signal; (Jethmalani, [0082]…“The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc if the frame exists in the frame database such as one from Jobson or Frames Direct (http://www.framesdata.com) that can be accessed via web services.” UPC code of the frames are stored  in a database.  The second servo unit selects the UPC code of  selected frame based on selection by of frame by the user.) 

Jethmalani as modified by Liang and Duan teaches wherein the first servo device transmits a control signal to the client  (Duan [0032] sends virtual object or webpage data to the client. Followed by step 104 (recognition of face/portrait, server creates/selects a virtual object . Server  sends virtual object (augmented reality webpage data) to client. “[0032] Step 110: The AR server determines whether the number of types of electronic certificates included in the object allocation request reaches the predetermined threshold, and allocates a virtual object to the AR client from a predetermined virtual object set if the number of types of electronic certificates included in the object allocation request reaches the predetermined threshold.”)  but doesn’t expressly teach, the signal is sent to second servo device when the image identification module of the first servo device generates the portrait object, so that the display interface switching module switches from the standby interface to the try-on interface.
However as Jethmalani’s server (claimed second servo)  teaches, display interface switching module to switch from the standby interface to the try-on interface (“[0088] At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105. FIG. 17 and FIG. 18”), it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jethmalani and Duan to have the signal sent to second servo device when the image identification module of the first servo device generates the portrait object, so that the display interface switching module switches from the standby interface to the try-on interface based on the teaching of sending the signal to the host device of Jethmalani for the purpose of providing exact timing when to switch to try-on interface.
Jethmalani as modified by Liang and Duan teaches, superimposes an eyeglass frame object on a user’s image (Jethmalani [0089] “In one embodiment, the user is allowed to superimpose each try-on frame of the subset of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.”) but doesn’t expressly teach, the first servo device obtains the eyeglass frame code selected by the eyeglass frame selection module of the second servo device; and the augmented reality generation module generates a corresponding eyeglass frame object according to the eyeglass frame code and adds the eyeglass frame object to the augmented reality webpage data, and superimposes the eyeglass frame object on the portrait object.
However as first server (Duan’s server ) creates an portrait object (or webpage data) and Jethmalani’s second server 115 teaches frame selection module obtains the eyeglass frame code as shown above,  it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jethmalani and Duan to have included the first servo device obtain the eyeglass frame code selected by the eyeglass frame selection module of the second servo device; and the augmented reality generation module generates a corresponding eyeglass frame object according to the eyeglass frame code and adds the eyeglass frame object to the augmented reality webpage data, and superimposes the eyeglass frame object on the portrait object for the purpose of providing distributed functionality of try-on eyeglasses in different connected devices.

Regarding claim 2,  Jethmalani as modified by Laing Duan teaches, wherein the image interaction unit further comprises a selection device in signal connection to the eyeglass frame selection module of the second servo device and configured to generate the selection signal and transmit the selection signal to the eyeglass frame selection module. ( Jethmalani “[0082]…..he wearer provides eyeglass frame dimension information, e.g., eyesize, bridge, and temple dimensions, for their existing eyeglass frame by reading the information located on the temple of their eyeglass frame. The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc if the frame exists in the frame database such as one from Jobson or Frames Direct (http://www.framesdata.com) that can be accessed via web services. The incorrect information may be overwritten by the correct data if the user does not enter the correct information. The one or more images and the eyeglass frame dimension information is received by server 115 from user device 105 over network 110.” Jethmalani’s client select eye wear based on frame dimension and eyeglass frame selection module or the server 115 selects a corresponding UPC code.)

Regarding claim 3, Jethmalani as modified by Liang and  Duan teaches, wherein the image interaction unit is a mobile device comprising a mainboard, a screen, and a photographic lens; the host device is the mainboard; the display device is the screen; and the image capture device is the photographic lens. (Jethmalani, Image interaction unit  is the user device 105 is a mobile device, “[0064]…..Example user devices include, but are not limited to, a laptop computer, a desktop computer, and a mobile device, e.g., a tablet or a phone. Each of the devices requires the use of a front facing camera.” This mobile device has a mainboard which is the host device or processor, screen is the display device photographic lens is the camera.)

Regarding claim 7, Jethmalani as modified by Laing and Duan teaches, wherein the second servo device further comprises an advertisement data supply module in signal connection to the webpage display module of the host device and configured to transmit advertisement webpage data to the webpage display module. (Jethmalani, Host device105  has the webpage display module that gets list of eyeglasses ( advertised webpage data)  “[0088] At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105. FIG. 17 and FIG. 18 show example frames that are sent for display by the user. FIG. 17 and FIG. 18 illustrate a sample set of eyeglass frames having pad printer marks included on the lenses of each frame in the set of lenses. FIG. 17 shows eyeglass frames MODEL 1 to MODEL 9. FIG. 18 shows eyeglass frames MODEL 10 to MODEL 18.”)


Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Jethmalani as modified by Liang and Duan  as applied to claim 1 and further in view of Neal ( US patent Publication: 20050190264, “Neal”).

Regarding claim 4, Jethmalani as modified by Laing and Duan teaches selecting an eyeglass frame by a user  (Jethmalani, “[0034] FIG. 10 is an exemplary illustration of an eyeglass frame selected from FIG. 7 Model 5 as an alternate frame that the subject chooses for Virtual Try-On based on the bridge width dimensions of 16 mm showing a bridge width and pupil distance;”) but doesn’t expressly teach,   wherein the display device is a touch display, and the selection device is a touch assembly; the touch assembly is disposed on the display device; the host device further comprises a touch module in signal connection to the touch module; and the touch module is in signal connection to the eyeglass frame selection module of the second servo device .
However, Neal teaches, wherein a display device is a touch display, and a selection device is a touch assembly; the touch assembly is disposed on the display device; a host device further comprises a touch module in signal connection to the touch module;  (“[0013] The present invention provides for an interactive selection process and system for choosing cosmetic or corrective eyewear. The invention provides for a software program designed for use with a computer, touch screen display monitor, a digital camera, and streaming video technology. [0014] The system works by inviting a user or consumer via motion detection to sit down at a computer where the program is running. The program asks the user if he or she is interested in color contact lenses or eyeglass frames. The user then touches the display to select one of these options and begin the program.”)
Neal and Jethmalani as modified by Liang and Duan are analogous as they are from the field of eyeglass selection. 
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the clamed invention to have modified Jethmalani as modified by Liang to have included the display device is a touch display, and the selection device is a touch assembly; the touch assembly is disposed on the display device; the host device further comprises a touch module in signal connection to the touch module as taught by Neal.
The motivation to include the modification is to improve the selection process of eye glass frame.
Jethmalani as modified by Liang, Duan and Neal teaches, the touch module is in signal connection to the eyeglass frame selection module of the second servo device. (Jethmalani’s selection module of eyeglass ( Fig. 1 client 105 or user device)  is in signal connection to the eyeglass frame selection module (server 115). As the touch module is integrated from Neal, this touch module will also be in signal connection to the eyeglass frame selection module of the second servo device.)


Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Jethmalani as modified by Liang and Duan  as applied to claim 2 and further in view of Barton ( US patent Publication: 20190155060, “Barton”).

Regarding claim 5, Jethmalani as modified by Liang and Duan teaches, the selection device transmits a control signal to the second servo device; (Jethmalani “[0082]…..he wearer provides eyeglass frame dimension information, e.g., eyesize, bridge, and temple dimensions, for their existing eyeglass frame by reading the information located on the temple of their eyeglass frame. The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc if the frame exists in the frame database such as one from Jobson or Frames Direct (http://www.framesdata.com) that can be accessed via web services. The incorrect information may be overwritten by the correct data if the user does not enter the correct information. The one or more images and the eyeglass frame dimension information is received by server 115 from user device 105 over network 110.”) but doesn’t expressly teach, wherein the second servo device further comprises an eyeglass frame matching storage module in signal connection to the eyeglass frame selection module; and the second servo device stores the eyeglass frame code selected by the eyeglass frame selection module and the portrait object in the eyeglass frame matching storage module.
However, Barton teaches, a servo device further comprises an eyeglass frame matching storage module (integral part of server 110) in signal connection to an eyeglass frame selection module (integral part of server 110) ; and the servo device stores the eyeglass frame code selected by the eyeglass frame selection module and the portrait object in the eyeglass frame matching storage module. ( [0058] discloses a Server device stores eyeglass frame code (identification) and [0057] discloses the server device stores user image or portrait in memory/database.   “[0058]…. In any event, a set of one or more eyeglass frames may be selected for the user. An identification of each of the selected eyeglass frames may be stored in association with user identifying information so that the system may later retrieve this information.” ….[0057]… an initial set of one or more images of a user used for style selection (not to be confused with user-provided images used for measurements, described below), and/or other information that describes the user. Once received, the user profile information may be stored and updated as necessary in a database such as in user profiles 104.”)
Barton and Jethmalani as modified by Laing and Duan are analogous as they are from the field of eyeglass try-on.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jethmalani as modified by Laing and Duan to have the second servo device comprise an eyeglass frame matching storage module in signal connection to the eyeglass frame selection module; and the second servo device stores the eyeglass frame code selected by the eyeglass frame selection module and the portrait object in the eyeglass frame matching storage module as taught by Barton.
The motivation to include the modification is that the system may retrieve the eyeglass information and portrait image for post-processing purpose.

Regarding claim 6, Jethmalani as modified by Laing, Duan and Barton teaches,  wherein the second servo device further comprises an advertisement data supply module in signal connection to the webpage display module of the host device and configured to transmit advertisement webpage data to the webpage display module. (Jethmalani, Host device105  has the webpage display module that gets list of eyeglasses ( advertised webpage data)  “[0088] At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105. FIG. 17 and FIG. 18 show example frames that are sent for display by the user. FIG. 17 and FIG. 18 illustrate a sample set of eyeglass frames having pad printer marks included on the lenses of each frame in the set of lenses. FIG. 17 shows eyeglass frames MODEL 1 to MODEL 9. FIG. 18 shows eyeglass frames MODEL 10 to MODEL 18.”)


Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Jethmalani as modified by Liang and Duan as applied to claim 1 and further in view of Weinblatt (US patent Publication: 20110265110, “Weinblatt”).

Regarding claim 8, Jethmalani as modified by Liang and Duan doesn’t expressly teach, wherein the image capture device comprises a plurality of face capture lenses; the face capture lenses are arranged to capture images of a face from different angles to obtain a plurality of pieces of face image data; and the face capture lenses are actuated after the portrait is identified by the image identification module of the first servo device.
However, Weinblatt teaches, wherein the image capture device comprises a plurality of face capture lenses; the face capture lenses are arranged to capture images of a face from different angles to obtain a plurality of pieces of face and the face capture lenses are actuated after the portrait is identified. (Weinblatt, [0029] in step 41 recognizes a face and then facial recognition unit  captures the face capture lenses are arranged to capture images of a face from different angles to obtain a plurality of pieces of face after the initial face is identified. “[0029] The camera 16 may also be a plurality of cameras arranged at the reception location in such a way that faces of different portions of the audience members seated at the reception location are within the field of view of one or more of the plurality of cameras. Accordingly, if the reception location is too large for a single camera's field of view or if there are obstructions in the single camera's field of view, the faces of the entire audience at the reception location can still be within the collective field of view of the plurality of cameras. In an example embodiment that employs a plurality of cameras, the facial recognition unit 11 is configured to collect the captured images from each of the plurality of cameras, determine/discard duplicate faces, and/or perform the detection/determination of facial features described below in steps S43 and S44 based on images captured from a plurality of angles by one or more different cameras.”)
Weinblatt and Jethmalani as modified by Liang and Duan are analogous as they are from the field of augmented reality. 
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the clamed invention to have modified Jethmalani as modified by Liang to have included the image capture device comprises a plurality of face capture lenses; the face capture lenses are arranged to capture images of a face from different angles to obtain a plurality of pieces of face image data; and the face capture lenses are actuated after the portrait is identified by the image identification module of the first servo device as taught by Weinblatt. 
The motivation to include the modification is that is to optimize the capturing of image  from multiple direction..

Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Jethmalani as modified by Liang and Duan  as applied to claim 8 and further in view of Le et al. ( US patent Publication: 20180180905, “Le”).

Regarding claim 9,  Jethmalani as modified by Liang and Duan teaches, the second servo device comprises a facial feature measurement module in signal connection to the image capture device and configured to receive the face image data (Jethmalani “[0084] At block 1310, the virtual try-on module 150 analyzes the received image to determine PD using at least a portion of the frame dimension information. The PD can be determined as described above with respect to block 310 of FIG. 3. FIG. 15 shows an eyeglass frame having a bridge width provided by the user. “) but doesn’t expressly teach, calculate a plurality of facial feature values; and the facial feature values comprise a nose bridge height, a nose bridge width, and a distance between eye and ear.
But Le teaches, calculate a plurality of facial feature values; and the facial feature values comprise a nose bridge height, a nose bridge width, and a distance between eye and ear. (Le,” [0022] step 10, taking photographs or taking a video of a human face of a person by a mobile device or a computer……..[0026] step 50, measuring a pupil distance L.sub.1, a width L.sub.2 of a nose bridge and a height H of the nose bridge in the front-view image, measuring a distance L.sub.3 from a cornea apex to a top of an ear in the side-view image,”)
Le and Jethmalani as modified by Liang and Duan are analogous as they are from the field of augmented reality. 
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the clamed invention to have modified Jethmalani as modified by Liang to have included calculate a plurality of facial feature values; and the facial feature values comprise a nose bridge height, a nose bridge width, and a distance between eye and ear as taught by Le.
The motivation to include the modification is that user doesn’t have to provide an approximate size of eyeglass.

Regarding claim 10, Jethmalani as modified by Liang, Duan and Le teaches,  wherein the second servo device further comprises a data analysis module ( Part of  Jethmalani’s  server)  in signal connection to the facial feature measurement module ( integrated from Le)  and configured to receive and analyze the facial feature values, send a control signal to the eyeglass frame selection module (integral part of  Jethmalani’s server 115), select an eyeglass frame code from the eyeglass frame database module, ((Jethmalani, [0082]…“The frame dimensions can be confirmed by reviewing the frame manufacturer, frame brand name, UPC code, etc if the frame exists in the frame database such as one from Jobson or Frames Direct (http://www.framesdata.com) that can be accessed via web services.”)
 and transmit the eyeglass frame code to the augmented reality generation module; and the augmented reality generation module adds an eyeglass frame object corresponding to the eyeglass frame code to the augmented reality webpage data. ( as first server (Duan’s server ( augmented reality generation module ) creates an portrait object (or webpage data) and Jethmalani’s second server 115 teaches frame selection module obtains the eyeglass frame code as shown above, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jethmalani and Duan to have included transmit the eyeglass frame code to the augmented reality generation module; and the augmented reality generation module adds an eyeglass frame object corresponding to the eyeglass frame code to the augmented reality webpage data.)

	Claim 11 is rejected under 35 USC 103 as being unpatentable over Jethmalani  in view of Nakade (US Pat. Pub. No.20210397252, “Nakade”) and Barton.

Regarding claim 11, Jethmalani teaches,  An interactive try-on method for eyeglass frame, comprising:
 capturing an area image; ( ([0064]….Camera 125 can be built in to the user device 105 or operate as a stand-alone device connected to the user device….  Each of the devices requires the use of a front facing camera.”) but doesn’t expressly teach, identifying the area image; if it is identified that the area image contains a portrait, displaying an augmented reality frame and generating a portrait object, wherein the augmented reality frame comprises the portrait object;
However, Nakade teaches, identifying the area image;  (“[0045]…The control unit processes the image of the camera 5 to detect an object or the like.”)
if it is identified that the area image contains a portrait, displaying an augmented reality frame and generating a portrait object, wherein the augmented reality frame comprises the portrait object; (Nakade  “ [0246] The AR application extracts a human face region from the image of the camera 5 by the known image processing. For example, the face regions of the person A, the person B, and the person C are extracted respectively. The AR application recognizes and determines the face of a specific person (for example, person B) based on image processing such as the feature identification. In other words, the AR application performs personal identification processing. At that time, for example, the registration information of the face image of the person B is used. When the AR application detects the face of the person B, for example, the AR application displays an AR image for the face region of the person B. This AR image is an image indicating that the person is a specific person (for example, person B) such as an acquaintance of the user. In this example, this AR image is a frame image surrounding the face region like an AR image a41. The AR image is not limited to this, and may be a frame image surrounding the body, a balloon image, a mark corresponding to a person, or the like.”)
Jethmalaini and Nakade are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing of the claimed invention to have modified to have included Jethmalani to have included identifying the area image; if it is identified that the area image contains a portrait, displaying an augmented reality frame and generating a portrait object, wherein the augmented reality frame comprises the portrait object as taught by Nakade.
The motivation to include Nakade is to optimize the effort of augmented reality frame generation (by limiting only after  when face/portrait is detected.)

Jethmalani as modified by Nakade teaches, selecting at least one eyeglass frame image from a plurality of eyeglass frame images, and correspondingly generating an eyeglass frame object; (Jethmalani “[0088] At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105. FIG. 17 and FIG. 18 show example frames that are sent for display by the user. FIG. 17 and FIG. 18 illustrate a sample set of eyeglass frames having pad printer marks included on the lenses of each frame in the set of lenses. FIG. 17 shows eyeglass frames MODEL 1 to MODEL 9. FIG. 18 shows eyeglass frames MODEL 10 to MODEL 18.”)
adding the eyeglass frame object to the augmented reality frame and superimposing the eyeglass frame object to the portrait object; (Jethmalani “[0089] In one embodiment, the user is allowed to superimpose each try-on frame of the subset of frames on the captured image. In this embodiment, the user is able to determine how a selected frame would look when worn by the user.”)
Jethmalani as modified by Nakade teaches, calculating facial features of the portrait object and analyzing same to obtain an optimal eyeglass frame; (Jethmalani “[0087] At block 1325, the virtual try-on module determines a subset of the sample set of eyeglass frames by selecting frames where a bottom portion of the pupils of the user in the received image lines up with the bottom portion of the pad printer marks. In one embodiment, the pad printer marks are ovals and the virtual try-on module determines a subset of the sample set of eyeglass frames by selecting frames where a bottom portion of the pupils of the user in the received image lines up with the bottom portion of the pad printer oval marks”) and 
displaying the optimal eyeglass frame. (Jethmalani, “[0088] At block 1330, the determined subset of the sample set of eyeglass frames is sent by the server 115 to be displayed to the user on user device 105.”)
Jethmalani as modified by Nakade doesn’t expressly teach, storing the portrait object and the eyeglass frame object; 
However Barton teaches, storing the portrait object and the eyeglass frame object;  ( [0058] discloses a Server device stores eyeglass frame  and [0057] discloses the server device stores user image or portrait in memory/database.   “[0058]…. In any event, a set of one or more eyeglass frames may be selected for the user. An identification of each of the selected eyeglass frames may be stored in association with user identifying information so that the system may later retrieve this information.” ….[0057]… an initial set of one or more images of a user used for style selection (not to be confused with user-provided images used for measurements, described below), and/or other information that describes the user. Once received, the user profile information may be stored and updated as necessary in a database such as in user profiles 104.”)
Barton and Jethmalani as modified by Nakade are analogous as they are from the field of eyeglass try-on.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Jethmalani as modified by Nakade  to have storing the portrait object and the eyeglass frame object as taught by Barton.
The motivation to include the modification is that the system may retrieve the eyeglass information and portrait image for post-processing purpose.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612